The following is an examiner’s statement of reasons for allowance: the most relevant prior art is considered to be Lachartre (US 9,509,320, of record), Rofougaran (US 2009/0085674, of record), Kim et al. (US 8,373,469, hereinafter “Kim”), and Ng et al. (US 2020/0076440, hereinafter “Ng”). Lachartre and Rofougaran disclose PLLs with first and second phase accumulators (106, 116 of Lachartre and 116, 110 of Rofougaran), which are provided to a phase detector (110 of Lachartre and 102 of Rofougaran), which then provides an analog signal to an oscillator (112, 114 of Lachartre and 104, 112, 106 of Rofougaran). However, the recited invention differs from these two references in that the outputs of the accumulators are provided to a single phase detector and do not disclose the “T phase comparators” and first and second “multi-phase correspondence matrix”. Kim and Ng disclose PLLs with multi-phase feedback and reference paths being provided to a plurality of phase comparators (output of 110’ and 180 of Kim being provided to 1201 through 120m; and ref1 through refn and div1- through divn being provided to 406 of Ng). The prior art does not disclose or suggest “wherein the servo circuit is configured to provide, to the phase comparison block T first distinct logic signals the logic levels of which depend continuously on the phase accumulation values supplied by the first phase accumulator according to a first multi-phase correspondence matrix between the T possible phase accumulation discrete values and the T first signals; wherein the feedback loop is configured to provide, to the phase comparison block, T second distinct logic signals the logic levels of which depend continuously on the phase accumulation values supplied by second phase accumulator according to a second multi- phase correspondence matrix between the T possible phase accumulation discrete values and the T second signals; and wherein the phase comparison block comprises T phase comparators with logic gates receiving respectively in continuous time .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN JOHNSON/Primary Examiner, Art Unit 2849